1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      BREANNA DALY,
7
                           Plaintiff,
8                                                        2:18-CV-02092-GMN-CWH
      vs.                                                ORDER
9     WALMART, INC., et al.,
10                         Defendants.

11

12          Before the court is Plaintiff’s Notice of Withdrawal of Plaintiff’s Request for Exception to In-
13   Person Attendance of Attorney Daniel R. Watkins at Early Neutral Evaluation Session (ECF No 19).
14          Accordingly,
15          IT IS HEREBY ORDERED that Plaintiff’s Notice of Withdrawal of Plaintiff’s Request for
16   Exception to In-Person Attendance of Attorney Daniel R. Watkins at Early Neutral Evaluation Session
17   (ECF No 19) is GRANTED.
18          IT IS FURTHER ORDERED that the in chambers telephonic hearing on Plaintiff’s Request for
19   Exception to In-Person Attendance of Attorney Daniel R. Watkins at Early Neutral Evaluation Session
20   (ECF No. 17) scheduled for 1:30 PM, February 7, 2019, is VACATED.
21          DATED this 6th day of February, 2019.
                                                               _________________________
22
                                                               CAM FERENBACH
23
                                                               UNITED STATES MAGISTRATE JUDGE

24

25
